  20-06015-KMS Dkt 18 Filed 05/18/20 Entered 05/18/20 13:04:01 Page 1 of 2
Case:20-00055-EAG Doc#:44-10 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                          Exhibit 10 Page 1 of 2
__________________________________________________________________
                                             SO ORDERED,




                                             Judge Katharine M. Samson
                                             United States Bankruptcy Judge
                                             Date Signed: May 18, 2020


        The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF MISSISSIPPI

IN RE: IKECHUKWU H. OKORIE                                             CASE NO. 19-50379-KMS

       DEBTOR                                                                     CHAPTER 11


IKECHUKWU H. OKORIE                                                                 PLAINTIFF

V.                                                             ADV. PROC. NO. 20-06015-KMS

THE U.S. SMALL BUSINESS ADMINISTRATION                                          DEFENDANTS
and JOVITA CORRANZA, solely as the Administrator
of the United States Small Business Administration


       ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

       THIS MATTER came on for hearing on May 15, 2020, on the Motion for Temporary

Restraining Order and Request for Hearing Date and Briefing Schedules with Respect to the

Plaintiff’s Request for a Preliminary Injunction (Dkt. No. 3) filed by Ikechukwu H. Okorie, the

debtor-in-possession in the above-captioned Chapter 11 case, and on the United States’ Opposition

to Plaintiff’s Motion for Temporary Restraining Order (Dkt. No. 11). Having considered the

motion and opposition, arguments and testimony at the hearing, and applicable law, the Court finds

that the Motion for Temporary Restraining Order should be denied for reasons stated on the record

at the hearing.




                                           Page 1 of 2
  20-06015-KMS Dkt 18 Filed 05/18/20 Entered 05/18/20 13:04:01 Page 2 of 2
Case:20-00055-EAG Doc#:44-10 Filed:06/08/20 Entered:06/08/20 19:33:49 Desc:
                          Exhibit 10 Page 2 of 2



      IT IS THEREFORE ORDERED AND ADJUDGED that the Motion for Temporary

Restraining Order is DENIED.

                               ##END OF ORDER##




                                   Page 2 of 2
